    Case 4:18-cv-00560-ALM-KPJ Document 79 Filed 07/22/20 Page 1 of 1 PageID #: 1700




                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

     JEROME DIETZ                  .               §
                                                   §
     v.                                            §   CIVIL ACTION NO. 4:18cv560
                                                   §   Judge Mazzant/Judge Johnson
     ZODIAC SEATS US LLC                           §

                                       ORDER RESETTING TRIAL

            The Court hereby RESETS the Jury Selection and Trial of this case before the

     undersigned, as follows:

                                EVENTS                                   DEADLINES

.     Jury Selection/Trial                                     10:00 a.m. on Monday, October
                                                               26, 2020, at the Paul Brown United
                                                               States Courthouse, 101 E. Pecan
                                                               Street, Room 208, Sherman, Texas
                                                               75090

            IT IS SO ORDERED.
            SIGNED this 22nd day of July, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
